Citation Nr: 0121758	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  94-13 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for aortic aneurysm.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
disability, including residuals of a stroke, claimed to have 
been incurred as a result of a heparin overdose on May 29, 
1990, during a Department of Veterans Affairs (VA) 
hospitalization.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The appellant had active service from January 1942 to 
November 1945.  This appeal comes before the Board of 
Veterans' Appeals (Board) from regional office (RO) rating 
decisions of September 1993 and November 1995.  The case was 
remanded in September 1998.  The issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 will be addressed in a 
remand which follows this decision..  


FINDING OF FACT

An aortic aneurysm was first shown many years after service, 
and was not of service onset or due to any inservice events.  


CONCLUSION OF LAW

An aortic aneurysm was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's examination for entrance onto active duty did 
not disclose any venereal disease, and, in a declaration of 
applicant, the veteran indicated that he had never had 
gonorrhea or sores on the penis.  Service medical records 
show that on June 13 1942, the veteran was seen with a small 
pinpoint lesion, non-venereal.  On June 21, 1942, a transfer 
summary noted that he was transferred for hospitalization for 
a "new" chancroid, penile, not incurred in the line of 
duty.  The admission diagnosis was possible syphilis.  The 
history obtained on admission pertaining to venereal disease 
was that he had had gonorrhea, syphilis, and chancroid in 
1941.  It was noted that these had occurred prior to his 
entrance into service, and that he had taken six months of 
antibiotic treatments, with his last shot in November 1941.  
Concerning the current lesion, the sore had developed about a 
week earlier.  Examination the following day disclosed 
multiple small, round, and not especially hard or firm, sores 
on the penis.  A serology report dated June 22, 1942, notes 
that Kahn test was negative.  Dark field reports dated June 
22, 23, and 24, 1942, all report no Treponema pallidum.  The 
lesion was treated with peroxide and sulfanilamide powder.  
By July 7, 1942, the lesion was noted to be healed, and the 
veteran was discharged to duty.  The final diagnosis was 
"new" chancroid, on the dorsum of the foreskin, manifested 
by typical penile lesion and negative dark field.  

When the veteran was hospitalized in August 1942 for 
evaluation of headaches, it was again noted, as history of 
venereal disease, that he had had gonorrhea and syphilis 
prior to entrance into service.  It was also noted that he 
had been treated for a chancroid in that hospital the 
previous month, and that he had not had syphilis since he 
entered the military.  A Kahn test on August 6, 1942, was 
noted to be "doubtful."  Kahn tests on August 12 and 13, 
1942, were negative.  A history of venereal disease obtained 
in connection with an October 1942 hospitalization noted that 
the veteran received shots for treatment of syphilis for 
eight months prior to entering the Army.  The separation 
examination in November 1945 did not disclose any venereal 
disease, and it was reported that he had no history of 
venereal disease in service.  Blood pressure at that time was 
106/62.

Subsequent to service, on a VA examination in April 1949, the 
veteran's blood pressure was 120/80.  A VA examination in May 
1984 disclosed rheumatic heart disease and a history of 
myocardial infarction. 

Records from a VA hospital and Mt. Sinai Hospital dated in 
1990 reveal that the veteran underwent insertion of a 
prosthetic aortic valve in February 1990 and repair of a 
descending thoracic aortic aneurysm in March 1990 in Mt. 
Sinai Hospital.  In May 1990, he was admitted to a VA 
hospital for evaluation of left shoulder and back pain.  
After an overdose of heparin, he was transferred to Mt. 
Sinai, until June 1990, when he was transferred back to the 
VA hospital.  These records do not contain any mention of a 
history of syphilis.  Subsequent VA treatment records show 
that in June 1991, a history of syphilis in the past with 
thoracic aortic aneurysm was noted.  

In September 1994, a letter was received from R. M., M.D., a 
VA physician, who noted that the veteran was seen by him in 
the cardiology clinic.  His aortic valve repair and the 
preceding work-up had occurred before he became his 
cardiologist.  Dr. R. M. opined that the syphilis the veteran 
stated he had in service may have contributed to this 
illness.  

In October 1994, the veteran testified at a hearing before a 
hearing officer.  He was adamant that he did not have 
syphilis prior to service, and testified that he had not had 
any sexual contact at all until he was in the military.  He 
testified that he was told in service that he had syphilis.  
He felt that his service medical records were falsified.  He 
testified that subsequent to service, he was treated for 
heart problems in 1982.   

An opinion was provided by a VA cardiologist in March 1999, 
who noted that he had reviewed the two volumes of records in 
their entirety.  As pertinent to the service connection 
issue, the opinion states:

[The veteran] entered active service on January 28, 
1942.  On the "Declaration of Applicant" on his 
Enlistment Record he answered "no" to question #11 
which includes having had "gonorrhea" or "sore on 
penis".  However, on three separate medical histories 
during active duty, it is stated by a physician that the 
patient had gonorrhea, syphilis and chancroid in 1941 
prior to his entry into the service.  One history states 
specifically that this was "prior to entrance to Army - 
took six months antiluetic treatment and then dismissed 
- took arm and hip shots - last shot in November, 
1941".  I see no reason for the physician to have 
fabricated this information, although it contradicts the 
statement on the Enlistment Record and in the veteran's 
testimony at a hearing on October 25, 1994.  . . .

He was admitted to the Station Hospital, Luke Field, 
Phoenix, Arizona from June 22 through July 9, 1942 for 
treatment of "sore on penis:.  The diagnosis was 
chancroid (due to the bacterium Haemophilus ducreyi).  
He was treated with sulfanilamide powder and hydrogen 
peroxide and the lesion healed.  Syphilis was considered 
as a diagnosis but three dark field examinations were 
negative and the Kahn Test (a serologic test for 
syphilis) was negative on this admission as well as on a 
subsequent admission for headache in August 1942.  His 
discharge physical examination dated November 26, 1945 
states that the serology (test for syphilis) was 
negative.  

I therefore believe that there is no evidence that the 
veteran contracted or was treated for syphilis while on 
active duty.  The condition for which he was treated was 
chancroid.  . . . 

Also of note, the medical records from this time period 
do not mention syphilis as a cause for the patient's 
aortic aneurysms, and undoubtedly would have if this 
were thought to be likely.  The most common cause of 
aortic aneurysm is hypertension and it is well 
documented in the medical records that the patient had 
hypertension, and an ECG from 1984 showed LVH with 
marked repolarization abnormality, probably due to 
hypertension.  Of note, blood pressures recorded while 
the veteran was on active duty were normal.  

Dr. Robert McNamara did not have access to the veteran's 
medical records from 1942-1945 and probably not his 
record from 1990 when he saw the patient on September 
21, 1994.  His statement that "the syphilis the patient 
states he had while in service may have contributed to 
his illness" is reasonable based on the information 
available to him at the time, but is contradicted by my 
review of the records.  . . .

Syphilis was not diagnosed or treated while the veteran 
was on active duty.  There is no evidence of 
reactivation or progression of the syphilis for which 
the patient was reportedly treated before his entry into 
active duty.  There is no evidence that syphilis at any 
time caused his aortic aneurysms.  It is most likely 
that his aneurysms were caused by hypertension which was 
documented after discharge from active duty and that the 
hypertension caused the marked LVH with repolarization 
abnormalities on ECG's prior to the diagnosis of his 
aneurysms.  The rationale for this opinion is given in 
the narrative above.

The veteran was hospitalized later in March 1999 for 
heparinization prior to colonoscopy.  A past medical history 
which included aortic regurgitation, status post aortic valve 
replacement in 1990, probably secondary to syphilis, was 
reported.  Also noted was a history of coronary artery 
disease, status post myocardial infarction, of unknown date; 
hypertension; and right sided cerebrovascular accident, post-
operatively from aortic aneurysm repair with residual left 
arm and leg weakness.  During the hospitalization, the 
veteran received heparin, was taken off Coumadin, and 
underwent a colonoscopy.  He was then re-coumadinized and 
heparin was discontinued.  

II.  Analysis

With respect to the issue of service connection for an aortic 
aneurysm, the veteran has not identified any additional 
relevant evidence that has not already been sought and/or 
associated with the claims file, and he has been afforded a 
personal hearing and a VA examination.  He declined to report 
for a VA examination, and an opinion was obtained.  He has 
been apprised of the requirements to substantiate his claim, 
and he has explicitly stated that he feels all relevant 
evidence is of record.  Accordingly, the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001). 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If the 
disability is cardiovascular disease, service connection may 
be established if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

If the evidence supports the claim or is in relative 
equipoise, the claimant prevails; only if a fair 
preponderance of the evidence is against the claim is the 
claim denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990). In evaluating the evidence, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Klekar v. West, 12 Vet. App. 503, 507 (1999).  In 
doing so, the Board is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

The veteran contends that he incurred syphilis while on 
active duty, and that, as a result, he developed an aortic 
aneurysm, which required surgical treatment in 1990.  In 
favor of his claim, the file contains a September 1994 note 
from a VA cardiologist, who noted that the syphilis the 
veteran stated he had in service may have contributed to the 
aortic valve problem, and VA treatment records indicating a 
past medical history, including aortic regurgitation, status 
post aortic valve replacement in 1990, probably secondary to 
syphilis.  However, service medical records do not show that 
the veteran had syphilis in service.  Although he believes 
that the records were falsified, as noted in the March 1999 
opinion, there is no apparent reason for this information to 
have been falsified, and nothing to indicate that it was.  
Moreover, a history of preservice syphilis was reported on 
three separate occasions.  
More importantly, however, the tests in service did not show 
syphilis during service.  The veteran testified that he was 
told in service that he had syphilis, and possible syphilis 
was noted when he was admitted to the hospital in June 1942.  
However, the tests to confirm the presence of the disease 
were negative, and the final diagnosis was chancroid.  Tests 
during a subsequent hospitalization, in August 1942 likewise 
did not show syphilis.  

The Board finds the contemporaneous medical evidence 
regarding the treatment of the penile sore in service in June 
1942 to be more probative than the veteran's current lay 
recollections of events that occurred over 50 years ago.  The 
VA opinion (which was based on a review of the service 
medical records, and concluded that the veteran did not have 
syphilis in service) also adds to the weight of the evidence 
against a finding of syphilis in service.  

Because the veteran did not have syphilis in service, it is 
not necessary to determine whether the aortic aneurysm for 
which he was treated in 1990 was caused by syphilis.  
However, the Board notes that the March 1999 VA opinion 
resulted in a conclusion, based on a review of the file, that 
the veteran's aortic aneurysm was not caused by syphilis, and 
that the most likely cause was hypertension, which was not 
shown in service.  A review of the file also discloses that 
hypertension was not shown within one year after the 
veteran's separation from service, and that heart disease was 
first diagnosed many years after service.  Moreover, the 
references in the medical records dated in the 1990's which 
indicated that an aortic aneurysm was possibly or probably 
due to syphilis were reported only as history, and were not 
accompanied by any rationale or indication that the veteran's 
records were reviewed.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the- doubt rule is inapplicable, and 
the claim for service connection for aortic aneurysm must be 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert.



ORDER

Service connection for aortic aneurysm is denied. 


REMAND

Also developed for appellate consideration was the issue of 
entitlement to compensation for residuals of a stroke, 
claimed to have been incurred as a result of a heparin 
overdose on May 29, 1990, during a VA hospitalization.  
However, although listed later by history, there are no 
records showing any treatment for a stroke, and the veteran 
has stated that he is not claiming to have incurred a stroke 
in connection with the heparin overdose.  Rather, he contends 
that several other disabilities were caused by the heparin.  
In the previous remand, the veteran was asked to clarify the 
disabilities he was claiming to have resulted from the 
heparin overdose, and, in response, in a statement dated in 
November 1998, he claimed that he developed weakness on the 
left side, shortness of breath, pain in the chest in the area 
of the surgery, and left arm, left leg, left lung, and back 
pain, and voice problems as a result of the surgery.  
However, the RO did not address these issues in the 
subsequent development of the evidence, including the August 
2000 supplemental statement of the case.  

In May 1990, the veteran was admitted to a VA hospital for 
evaluation of left shoulder and back pain since surgeries in 
February and March, 1990, and thought to be possibly 
aggravated by positioning during the surgeries.  Those 
surgeries were performed in a private facility.  Also noted 
on admission were hoarseness of the voice and possible 
paralysis of the left vocal cord, possibly due to the 
previous surgeries.  Due to rectal bleeding during this 
hospitalization, the veteran was started on intravenous 
heparin, he was inadvertently administered an excessive dose.  

Subsequently, after radiographic studies had indicated a 
large collection of blood in the left pleural cavity, he was 
transferred to Mt. Sinai, where in June 1990 a thoracotomy 
with evacuation of the left chest hematoma was performed.  It 
is unclear whether this hematoma resulted from the heparin 
overdose.  Additionally, in January 1991, the veteran 
underwent surgical repair of a ventral hernia, and in August 
1991, he was noted to be status-post thrombophlebitis of the 
left lower extremity.  It is not known whether either of 
these disorders was an additional complication from the 
heparin overdose.  There is no medical evidence attributing 
any of the other disabilities claimed by the veteran to a 
heparin overdose.

The law controlling in this case provides that disability 
compensation shall be awarded if a veteran suffers an injury, 
or an aggravation of an injury, as the result of VA 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 1996); 38 C.F.R. § 3.358 
(1997).  (Although the statute was amended, effective for 
claims filed in or after October 1997, to require negligence 
on the part of the VA, the veteran's case is not affected by 
that amendment.)  Thus, while there must be additional 
disability, which is causally related to VA treatment or 
hospitalization, VA fault or negligence need not be shown.  

The veteran previously indicated that he felt that the record 
was adequate, and that he did not wish to report for an 
examination.  However, the recently enacted VCAA requires VA 
to make all reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, to specifically include obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 
2001).  In this case, an examination is required to ascertain 
whether there was additional disability incurred as a result 
of the heparin overdose, to include any subsequent surgery, 
and post-surgical residuals.  In addition, the RO must 
specifically consider the veteran's claim based on these 
claimed disabilities, rather than limiting consideration to 
only residuals of a stroke (which is not contended by the 
veteran).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for an 
examination by an appropriate specialist 
to determine whether he has any additional 
disability as a result of a heparin 
overdose at a VA facility on May 29, 1990.  
The veteran's claims file must be reviewed 
by  the examiner in conjunction with the 
examination, particularly the records of 
the VA hospitalization from May 21 to May 
30, 1990, and those of the Mt. Sinai 
hospitalization from May 30 to June 29, 
1990.  The opinion should address whether 
there was additional disability which 
resulted from the treatment or 
hospitalization, specifically, the heparin 
overdose.  The disabilities claimed by the 
veteran must be specifically addressed, 
and consist of left arm and leg pain and 
weakness (to include thrombophlebitis of 
the left lower extremity), voice problems, 
shortness of breath and chest and lung 
pain, pain in the area of chest surgery 
(he underwent a thoracotomy after the 
heparin dosage, and a ventral hernia 
repair after that, but had a prosthetic 
aortic valve inserted and an aortic 
aneurysm repaired in February and March 
1990, before the heparin overdose), and 
back pain.  It is important to note that 
while there must be a causal relationship 
to the hospitalization, the law effective 
in this case does not require negligence, 
and, therefore, "fault," 
"foreseeability," or any other matter 
involving medical "negligence" is not at 
issue.  The examiner must provide the 
complete rationale for all conclusions 
reached, as such is essential to the 
Board's determination.  If the examiner is 
unable to provide an opinion as to any of 
the factors noted above, he or she should 
so state, and provide an explanation, as 
such, again, is essential to the Board's 
determination.

2.  The RO must review the claims file and 
ensure that any further notification and 
development action required by the VCAA is 
completed.  Thereafter, the RO should 
readjudicate the claim, addressing the 
additional disabilities claimed by the 
veteran of left arm and leg pain and 
weakness, voice problems, shortness of 
breath and chest and lung pain, pain in 
the area of chest surgery (the June 1990 
surgery), and back pain, under the version 
of section 1151 applicable to claims filed 
prior to October 1997.  See 38 U.S.C.A. § 
1151 (West 1991 & Supp. 1996); 38 C.F.R. § 
3.358 (1997).  If the claim remains 
denied, the veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case, and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

